    Case 3:21-cv-00602-DNH-ML Document 2-2 Filed 05/25/21 Page 1 of 6




JASON H. SUNSHINE (NY SBN: 5652474)
jsunshine@pessahgroup.com
MAURICE D. PESSAH (Cal SBN: 275955; Pro Hac Vice Pending)
maurice@pessahgroup.com
PESSAH LAW GROUP, PC
661 N Harper Ave., Suite 208
Los Angeles, CA 90048
Tel. (310) 772-2261

Attorneys for Plaintiff
DREW AUSTIN SPECKMAN



                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK


DREW AUSTIN SPECKMAN, in both his                   Civil Action No. 3:21-CV-0602 (DNH/ML)
personal capacity and as sole incorporator of
RapStudy, Inc, a Delaware Corporation;

                   Plaintiff.                       DECLARATION OF MAURICE D.
                                                    PESSAH IN SUPPORT OF
                                                    PLAINTIFF’S EX PARTE
                                                    APPLICATION FOR: (1) A
-against-                                           TEMPORARY RESTRAINING ORDER
                                                    AND (2) AN ORDER TO SHOW CAUSE
                                                    RE: PRELIMINARY INJUNCTION;
                                                    MEMORANDUM OF LAW IN
COSIMO FABRIZIO, an individual;                     SUPPORT THEREOF
ADRIAN LEE, an individual; REZA
MADHAVAN, an individual, and DOES 1-50,             [Filed concurrently with: (1) Ex Parte
inclusive;                                          Application for Temporary Restraining
                                                    Order; (2) An Order to Show Cause Re
                   Defendants.                      Preliminary Injunction; (3) Memorandum
                                                    of Law in Support Thereof; (4)
                                                    Declarations of Drew A. Speckman, Jason
                                                    H. Sunshine; Complaint]




                                                1
       Case 3:21-cv-00602-DNH-ML Document 2-2 Filed 05/25/21 Page 2 of 6




     DECLARATION OF MAURICE D. PESSAH IN SUPPORT OF MOTION FOR
     TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION


I, Maurice D. Pessah, hereby declare:
       1.      I am an attorney at law, duly licensed and in good standing to practice law before
all state and federal courts in the State of California. My pro hoc vice admission to th Northern
District of New York is currently pending. I am the founder of Pessah Law Group, P.C., counsel
of record for Plaintiff Drew Speckman (“Plaintiff”). Jason H. Sunshine, as Associate Attorney at
my firm, is admitted to practice in the State of New York and before this Honorable Court. I am
familiar with and have personal knowledge of the file in this matter and the facts described below.
If called upon as a witness, I could and would competently testify to the following facts.
       2.      In the course of representing Plaintiff, I conducted research on Defendants Cosimo
Fabrizio, Reza Madhavan, and Adrian Lee, as well as non-party Claire Choi. In the course of my
research, I uncovered evidence of close personal ties between the Defendants and Choi, including
regular socializing and consumption of alcoholic beverages. On May 10, 2021, the day before
Plaintiff’s ouster, Choi posted an Instagram tribute to Defendant Fabrizio to celebrate his birthday.
Attached hereto as Exhibit A is a screenshot of Choi’s May 10, 2021 Instagram post. On May
16, 2021, Choi posted a convivial photo of Defendant Madhavan drinking an alcoholic beverage.
It was apparent from her social media post that she and Defendant Madhavan are friends. Attached
as Exhibit B is a screenshot of Choi’s May 16, 2021, Instagram post.
       I declare under penalty of perjury of the laws of the State of California and New York
and of the United States of America that the foregoing is true and correct.


       Executed this 24th day of May, 2021 at Los Angeles, California.




                                              By: /s/ MAURICE D. PESSAH

                                                              Maurice D. Pessah



                                                 2
Case 3:21-cv-00602-DNH-ML Document 2-2 Filed 05/25/21 Page 3 of 6




                       EXHIBIT A
Case 3:21-cv-00602-DNH-ML Document 2-2 Filed 05/25/21 Page 4 of 6
Case 3:21-cv-00602-DNH-ML Document 2-2 Filed 05/25/21 Page 5 of 6




                        EXHIBIT B
Case 3:21-cv-00602-DNH-ML Document 2-2 Filed 05/25/21 Page 6 of 6
